Citation Nr: 0103336	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  00-11 647	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' July 1998 decision, which denied 
entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Moving Party Represented by:  The Law Offices of Carpenter 
Chartered


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The moving party served on active duty from March 1968 to 
October 1970 and from February 1972 to August 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a July 1998 
decision.  In January 2001, the motion to advance this case 
on the Board's docket was granted.  In this regard, the Board 
must note that the moving party appears to be currently 
homeless.  While it also appears that the Board is able to 
contact the moving party at this time, he or his 
representative should insure that the Department of Veterans 
Affairs (VA) has the ability to contact him when necessary.

Additional claims recently raised by the moving party will be 
addressed within a separate decision of the Board.


FINDINGS OF FACT

1.  In a July 1998 decision, the Board found that the 
veteran's PTSD symptomatology had been shown to be manifested 
by a depressed mood, nightmares, sleep disturbance, an 
exaggerated startle response, suicidal ideation, 
irritability, agitation, and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  In the July 1998 decision, it was found that the PTSD 
symptomatology, standing alone, had not been shown to 
manifest the obsessional rituals which interfere with routine 
activities, spatial disorientation, neglect of personal 
appearance, persistent delusions or hallucinations, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name, necessary for a 
higher rating under the current criteria.  

3.  In the July 1998 decision, it was also found that the 
PTSD symptomatology, standing alone, had not been shown to 
manifest the severe impairment necessary for a higher rating 
under the old criteria for evaluating PTSD.   

4.  The Board's decision of July 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's July 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1998, the Board denied the moving party's claim of 
entitlement to an increased evaluation for PTSD.  The Board's 
determination was based, in part, on several VA examinations, 
including an examination ordered by the Board within a 
January 1997 remand of this case.  In May 2000, the moving 
party, through his representative, raised this claim of CUE 
within the Board's July 1998 decision.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.   

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

Written argument regarding this claim was submitted in May 
2000.  It is first contended that the July 1998 decision 
contains CUE because the Board "overlooked the date the 
veteran was service connected for PTSD (1989) but also 
overlooked the fact that this claim has been continuously 
prosecuted since 1994."  It is contended that there was a 
failure to consider the pre-October 1996 rating schedule.

This contention is incorrect.  In July 1998, the Board noted 
that the schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  61 
Fed. Reg. 52695-52702 (Oct. 8, 1996).  It was stated that 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  The Board cited the Court's decisions in Marcoux v. 
Brown, 9 Vet. App. 289 (1996) and Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  This was the basis of the Board's January 
1997 remand of this case to the Regional Office (RO).  The 
Board in July 1998 stated that it must evaluate this case 
under both the old and the new rating criteria to determine 
which version is most favorable.  The Board cited both the 
new and old regulations and found that the veteran did not 
meet the requirements for an increased evaluation under 
either criteria.  Based on these facts, the moving party's 
argument does not provide a basis to find CUE in the Board's 
July 1998 decision. 

The moving party contends that the Board in July 1998 
"failed to cite independent medical authority to support its 
conclusions concerning the level of the veteran's impairment 
resulting form [sic] PTSD and failed to provide an analysis 
of the probative value of the evidence in support of this 
claim."  In July 1998, the Board cited to numerous 
evaluations of the veteran's PTSD.  For example, in November 
1997, the moving party underwent a VA psychiatric evaluation.  
At that time, the Board noted that he had been diagnosed with 
chronic PTSD, alcohol abuse (with a statement that he had 
discontinued use of alcohol in 1989), amphetamine abuse, 
cannabis abuse, and a personality disorder, narcissistic 
type.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 60 based on the PTSD diagnosis.  
The examiner also indicated that the moving party had 
moderate difficulty with reminders of combat and some 
hyperalertness, but that he denied hypervigilance.  According 
to the examiner, some of the symptoms of PTSD, including a 
sleep disturbance, could also be attributed to the effects of 
drug abuse over the years, although his current use was 
intermittent.  The examiner assigned a GAF score of 52 based 
on all of the diagnoses.  According to the examiner, the 
diagnoses from Axis I and Axis II indicated that his 
conflicts with peers and supervisors in work greatly hampered 
his continuity in a job, but that he remained able to work.  
This medical opinion, among several others, clearly provided 
the "independent medical authority" to support the Board's 
conclusions concerning the level of the veteran's impairment 
resulting from PTSD.

The moving party's representative has cited to the Court's 
decisions in Mittleider v. West, 11 Vet. App. 181 (1998) and 
Johnson v. Brown, 7 Vet. App. 95 (1994) in support of the 
contention that the Board in July 1998 did not properly 
evaluate the evidence of record.  Such an allegation 
regarding the weighing of evidence does not constitute a 
valid claim of CUE.  As stated by the Court, for CUE to 
exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

In this case, the correct facts, as set forth in the medical 
records, lay statements, hearing testimony, as well as 
reports of VA examination and treatment, were before the 
Board at the time of the July 1998 decision.  While the 
veteran did present evidence that supported his claim, such 
evidence was reviewed, discussed, and, ultimately, refuted by 
the Board as not being supported by the most probative 
medical evidence of record.  Failure to find otherwise by the 
Board is not "undebatable" error.   

It has been contended that the Board relied on an "erroneous 
and impermissible factual inference regarding the veteran's 
employability."  It is also argued that the Board relied on 
only one statement that the veteran's psychiatric disorder 
would not preclude all forms of substantially gainful 
employment as opposed to "numerous" references in 1993, 
1995, and 1997 regarding his unemployability.  

The basis for the contention that the Board relied on only 
one medical opinion in this claim, in light of the Board's 
numerous citations to the extensive medical evidence in this 
case, is highly unclear.  In evaluating the probative value 
of competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As indicated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of others.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The undersigned must 
find that the arguments raised by moving party's 
representative relate to the interpretation and evaluation of 
the evidence.  In this respect, the veteran has raised a 
generic allegation of error concerning the July 1998 Board 
decision, but not necessarily an actual valid claim of CUE.  

The moving party has alleged that the July 1998 decision was 
the product of error because the Board failed to adequately 
consider the evidence on file at that time that supported 
this claim.  That line of argument represents a clear example 
of a disagreement as to how the evidence was interpreted and 
evaluated and as such cannot constitute a basis for a finding 
of CUE under 38 C.F.R. § 20.1403(d)(3) (2000).  

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412, 418 (1996) (citing Russell, 3 Vet. App. at 
313).  This case is similar to the facts in Crippen in that 
the veteran in this case does not assert a total failure to 
consider highly probative evidence, but argues with the 
findings reached from those facts considered.  

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth valid 
specific allegations of error, of either fact or law, 
regarding the July 1998 decision of the Board.  Accordingly, 
in the absence of any additional allegations, the motion is 
denied.  



	(CONTINUED ON NEXT PAGE)



ORDER

The motion for revision of the July 1998 Board decision based 
on CUE is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 



